Case 8:14-cr-00217-VMC-TGW Document 464 Filed 09/14/20 Page 1 of 15 PagelD 10856

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA {U20 SEP [i PN [2&7

BM US DIS TRIPT cate:
TAMPA DIVISION EEE oSmer ae ooue
TAMPA Fraging OUI"

 

UNITED STATES OF AMERICA
Vv. Case No. 8:14-cr-217-T~33TGW
ANASTASSIA BOGOMOLOVA
EMERGENCY MOTION REQUESTING
LEAVE TO FILE A REPLY
Bogomolova, proceeding pro se, is respectfully requesting leave to file a reply
to the Government's response to her Emergency Motion for Compassionate Release
due to devastating pandemic of COVID-19 in her BOP facility, which resulted in
an inmate's death; and a recent decision of Miami District Court which granted
a Compassionate Release to an inmate from the same facility with confirmed
diagnosis of Legionnaires' Disease.
Bogomolova's response is enclosed with this motion.

Respectfully submitted,

» fbofrewo Cewe

Anastassia Bogomolova 60833018

CERTIFICATE OF SERVICE PURSUANT TO 28 U.S.C. SECTION 1746

I certify in good faith that today, September 9, 2020, I am mailing the foregoing
document by First Class MAil, by placing it in a sealed envelope, bearing sufficient
postage for delivery by United States Postal Service, and giving it to a prison
officer per lockdown mail collection procedures at FCC Coleman, Camp, to be mailed
to Clerk of Court, United States Courthouse, 801 North Florida Avenue, Tampa,
Florida 33602, USA.

I respectfully request that a copy of this motion be forwarded to all interested
parties via the CM/ECF System, as the movant is detained and has no access to

lectronic fili . ‘
electronic filing system oe ©

 

Anastassia Bogomolova 60833-018
Federal Correctional Complex - Camp, Unit F-1
PO Box 1027, Coleman FL 33521, USA

Leplem bev Y 2070
Case 8:14-cr-00217-VMC-TGW Document 464 Filed 09/14/20 Page 2 of 15 PagelD 10857

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
ve Case No. 8:14-cr-217-T-33TGW
ANASTASSIA BOGOMOLOVA
RESPONSE TO GOVERNMENT'S RESPONSE
TO EMERGENCY MOTION FOR COMPASSIONATE RELEASE

Since the submission of the Emergency Motion for Compassionate Release on
August 3, 2020, the situation with COVID-19 in BOP and in Coleman Camp has
deteriorated as described below. Bogomolova is proceeding pro se.

Despite implementation of the BOP plan, by the end of August infection rate
among BOP inmates reached 8.5% (12,074 cases per 141,279 inmates as of 8/29/2020),
exceeding over 4 times the infection rate in USA, which was 1.8% (6 mln. cases
per 238 mln population).

BOP's multiphased plan did not specify any treatment for infected inmates,
other than placing them in medical isolation, monitoring and “managing" them.
This treatment of infected inmates resulted in the mortality rate among confirmed‘
cases of 9.6% (117 deaths out of 12,074 infected), which by the end of August
was 3 times higher than in USA, which was 3.2% (182,000 deaths out of 5,693,000
infected, as of 8/29/2020).

Not all BOP facilities are equally affected. Some facilities have few cases
of COVID-19 and no deaths, while others have majority of inmates infected and
several deaths,

Courts have repeatedly found that in BOP facilities with high number of
infections, BOP had failed to mitigate the spread of the virus, doc. 455, pp.

16, 17. Not a single case states that in a facility with multiple infections
Case 8:14-cr-00217-VMC-TGW Document 464 Filed 09/14/20 Page 3 of 15 PagelD 10858

BOP's plan is adequately protecting the inmates. Unfortunately, Bogomolova's
facility is severely affected by the virus.
Coleman Camp is under administration of Coleman Low Prison. A recent case,
United States v. Riccardi, 2020 U.S. Dist. LEXIS 131085, 02-20060-JWL, D. Kansas,
_July 24, 2020 describes this outbreak and states that this "outbreak suggests" that

the BOP's preventative measures have not been successful at the facility," Coleman Low.

i. Summary of constitutional violations:

 

The government opened the door to discussing constitutional violations related
to specific conditions of Bogomolova's confinement.

"Prison officials have a responsibility to protect inmates from substantial
risks to their health and safety." Chunn yv. Edge, 2020 U.S. Dist. LEXIS 100930,
20-cv~1590(RPK)(RLM), E.D.N.Y., June 9, 2020, citing Farmer.v. Brennan, 511 U.S.
825, 128 L. Ed. 811, 114 S. Ct. 1970 (1994). "This duty has special urgency during
the COVID-19 Pandemic." Id., collecting cases from facilities where such substantial
risks were found. In Wilson v. Williams, 2020 U.S. Dist. LEXIS 70674, 4:20-cv-00794,
N.D. Ohio, Apr. 22, 2020, the court found that "...inability to adequately protect
the inmates from the risks posed by coronavirus subjects the prisoners to
substantial risks of harm in violation of their Eighth Amendment rights,"

"Eighth Amendment requires a remedy for exposure of inmates to ‘infectious
maladies’... even though the possible infection might not affect all of those
exposed." Farmer, citing Helling v. McKinney, 509 U.S. at 33-34, 125 L. Ed. 2d 22.
113 S. Ct. 2475 (1993). Bogomolova's Eighth Amendment rights have been violated
by exposure to two infectious maladies ; legionella bacteria and coronavirus.

"Having stripped prisoners of virtually every means of self-protection and
foreclosed their access to outside aid, the government and its officials are not

free to let the state of nature take its course." Farmer, cited above. While
Case 8:14-cr-00217-VMC-TGW Document 464 Filed 09/14/20 Page 4 of 15 PagelD 10859

legionella infection was treatable with antibiotics, if Bogomolova develops a
serious infection from COVID-19, the "state of nature" will "take its course",
as there is no treatment within BOP.
Bogomolova's Fourteenth Amendment right has been violated by invading her

. bodily integrity. "Involuntary subjecting non-consenting individuals to foreign
substances... is a classic example of invading the core of the bodily integrity
protection." Brown v. Snyder (in re:Flint Water Cases), 2020 U.S. Dist. LEXIS
54460, March 27, 2020, citing Guertin v. State, 912 F.3d 907, 920-21 (6th Cir.
2019). Inhaling legionella bacteria suspended in evaporating water, provided

by BOP was ceratinly involuntary, and resulted in Legionnaires’ disease.

ii. Coleman Camp is uniquely affected by two infectious outbreaks in a row.

Legionella outbreak was well-documented. Because legionella. is a water-borne
bacteria and all available water was provided by FCC Coleman Camp, the camp is
responsible for infection. As a result, Bogomolova had Legionnaires' disease,
which has 10% mortality rate for her age group. While inmates were informed about
the outbreak by the Warden of FCC Low (Exh. J7 , Doc. 455), they were never :
informed that the outbreak is over, or that the water is safe to drink. Installed
filters were quickly clogged and removed (Exh. H5, Doc. 455), and currently there
are no filters, not even showerheads, the water comes straight from the pipes.
Until recently, water occasionally turns yellowish, in April (Exh. I-4, Doc.455),
in June (Exh. I-7, Doc. 455), and most recently, September 3, despite all water
treatment. As this response is written, the F-1 unit with remaining 40 COVID-
negative inmates still have same problems, leaks, dripping showers, broken toilets,
excessive humidity in the shower/bathroom area due to disconnected AC. Bogomolova

has been confined to this sick building 24/7 since the beginning of the lockdown.
Case 8:14-cr-00217-VMC-TGW_ Document 464 Filed 09/14/20 Page 5 of 15 PagelD 10860

While many inmates at the camp were infected with legionella during the
outbreak, the majority experienced a lighter version of the disease (Pontiac fever)
and recovered within few days. The fact that Bogomolova and the few others
developed pneumonia (Legionnaires' disease) speaks of her already weakened lungs
and immune system even before the infection. While long-term effects of Legionaires'
disease are not well-studied, it is known that the infection affects all vital
organs, causing kidney failure, congestive heart failure and pulmonary failure
(Brown v. Royal Carribean Cruiser, 2017 U.S. Dist. LEXIS 39644, 16-24209~cv-Scola,
S.D. Fl. Mar. 16, 2017).

The conditions at the camp resulted in.a TRO complaint filed by another inmate,
Kara Adams. Bogomolova provided an affidavit for her complaint. Because Adams, pro se,
could not legatly represent other inmates, Bogomolova filed for a joinder, which
was denied without prejudice. Later, Adams was appointed an attorney, who refiléed
for a class action certification. To the best of Bogomolova's knowledge, it is
still pending, but Bogomolova never heard that she is or will be part of the
class. Adams has been released to home confinement, and her case became moot.

Thus, the current motion is Bogomolova's only remedy.

The camp administration, in responding to the Adams complaint, stated that
only two inmates had Legionnaires’ disease, and they were closely monitored.
In truth, Bogomolova was asking for a follow-up test for legionella antigen,
blood work and test for liver and kidney function a month after she tested
positive, (Exh B6, Doc. 455). When she was finally re-tested after 2.5 months
after initial positive test, her immune response was still elevated, which can
be due to either past or ongoing infection. The fact that in April she tested
negative for legionella pneumophila serogroup 1 cannot be used as a proof that
Bogomolova is legionella-free, as this test "does not detect other Legionella

species or serogroups", see exhibit Ul of this motion (Bogomolova only received
Case 8:14-cr-00217-VMC-TGW Document 464 Filed 09/14/20 Page 6 of 15 PagelD 10861

a copy of this test on September 4, despite earlier requests for medical
records). She had no follow-up since April regarding legionella.

Because Bogomolova was only one of the two confirmed cases with Legionnaires'
disease at the camp, she is uniquely adversely affected. Importantly, a second
inmate who had Legionnairs', Sandra Huarte, has recently received a compassionate
release from Miami District Court, United States v. Huarte. 2020 U.S. Dist. LEXIS
136561, cr. case 11-20587-Scola, S.D. Fl., July 31. 2020)

In granting Huarte compassionate release, Judge Scola acknowledged the
“unprecedented pandemic, which exploded at Huarte's facility", and even waived
the requirement to exhaust administrative remedies. Since his decision, the
pandemic at the camp got worse. Judge Scola stated that Huarte 'suffers from
an acute upper respiratory infection called Legionnaires' disease" But if the
legionella outbreat at the camp is over, and there are no ongoing cases, like
the camp administration stated in Kara Adams case, Huarte's Legionnaires! cannot
be acute. If it is acute, then the threat of legionella infection is ongoing.

In any case, Bogomolova believes she should be equally protected as Huarte,
who is the same age (57 y.o), was in the same facility, and had the same disease,
Bogomolova never claimed that her Legionnaires’ disease alone entitles her

to compassionate release. Bogomolova is asking, and was asking throughout her
administrative remedies to consider Legionaires' disease as a factor increasing
her risk for severe illness from COVID-19, similar to what was done in Huarte's

case.

iii. Coleman Camp inmates are not protected from COVID-19 infection,
1, Coleman administration disregarded the BOP and CDC guidelines, which resulted
in bringing infection to the camp. Phase 5 of BOP plan started the lockdown which

is still ongoing. The inmates were supposed to be "secured in their assigned
Case 8:14-cr-00217-VMC-TGW Document 464 Filed 09/14/20 Page 7 of 15 PagelD 10862

cells/quarters to decrease the spread of the virus". That did not happen in the
camp. Despite the lockdown by the unit, camp inmates from all units continued

to work in outside facilities (email to Warden 4/3/2020, Exh. Ml; email to Warden
6/12/2020, Exhibit L4, Doc. 455). In June and July, while the camp had no confirmed
COVID-19 cases, camp inmates were sent to work at higher security Coleman prisons,
even after these facilities had confirmed cases (email to Warden 6/9/2020, Exh. M2;
email to Warden 7/4/2020, Exh, V-1 of this response. Due to inaccesible printer,
Bogomolova is providing a retyped copies of her emails as exhibits).

Not only sending the camp inmates to work at the infected facilities violated
BOP's guidance, it also violated CDC's guidelines for correctional facilities
(https: //www.cdc.gov/coronavirus/2019-ncov/community/corrections-detention/
guidance-correctional—detention.html). The CDC said (p..14 of guidelines):

"If there has been a suspected COVID-19 case inside the facility... suspend all
transfers of incarcerated/detained persons to and from other facilities (including
work release where relevant". Despite this guideline, camp inmates were sent to

work to facitities with COVID-19 cases, which brought infection to the camp.

2. Coleman administration disregarded quarantine practices recommended by BOP
and CDC, which resulted in uncontrollable spread of infection.

After the first confirmed (by testing) and suspected (women with symptoms)
cases appeared at the camp, all their "close contacts" were supposed to be
quarantined, according to Phase 6 of BOP plan and CDC guidelines (pp. 14,19 of
guidelines). CDC instructs that "close contact can occur while... living with...
or sharing common space with a COVID-19 case". That did not happen,

In Coleman camp, F4 unit had confirmed/suspected cases, and the entire unit
should have been quarantined, according to CDC: "If an entire unit is under

quarantine, due to contact with a case from the same housing unit, the entire
Case 8:14-cr-00217-VMC-TGW Document 464 Filed 09/14/20 Page 8 of 15 PagelD 10863

unit may need to be treated as a cohort and quarantined in place".

But instead of being “quaratined in place", over 50 close contacts of
Symptomatic inmates from F4 were moved, without prior testing, with the
general population in Fl unit. As a result, "close contacts" from F4 were now
sharing bunk beds with previously unexposed Fl inmates.

-— CDC guidelines state: "Facilities should make every possible effort to
quarantine close contacts of COVID-19 cases individually... Cohorting multiple
quarantined close contacts of a COVID-19 case could transmit COVID-19 from those
who are infected to those who are uninfected". This is exactly what happened at
the camp, transmission from those who were infected to those who were uninfected.
Not only close contacts from F4 were not quarantined individually, they were not
quarantined as a cohort in place. Instead, they were moved to a different unit
and mixed with uninfected inmates from Fl.

This mixing of exposed inmates with general population also disregarded Phase
6 of BOP plan, which stated: "At all institutions, compartmentalization of...
inmate movement will continue to help slow the cross~contamination of... housing
units." Instead, at the camp infection was spread from one unit to another.

In addition, the CDC instructs "to be especially mindful of those who are at
higher risk of severe illness from COVID-19. Ideally, they should not be cohorted
with other quarantined individuals. If cohorting is unavoidable, make all possible
accomodations to reduce exposure risk for high-risk individuals". But this was
not followed in Coleman camp. Not only the elderly and medically vulnerable
inmates in Fl were not given any extra precautions, the "close contacts" from F4
were placed right in their cubes, on the same bunk bed within 6 feet of then.
With the unit filled to capacity as a result of this move, social distancing,

urged by CDC in quarantine, became completely impossible.
Case 8:14-cr-00217-VMC-TGW Document 464 Filed 09/14/20 Page 9 of 15 PagelD 10864

Next, Phase 6 of BOP plan states that infection prevention and control practices
“include identifying symptomatic inmates as.early as possible by assessing for
COVID-19 symptoms and conducting temperature checks"; and CDC guidelines instruct
to monitor quarantined close contacts for symptoms twice a day for 14 days. But
that did not happen either. After F4 inmates were mixed with Fl inmates in Fl
on July 7, filling the unit to capacity, there were no temperature checks until
July 13, and symptom check did not happen until August. The forced proximity of ©
inmates in a full unit resulted in virus spread, as there was no social distancing
24/7, and inmates were congregating everywhere, even in line to the bathroom
(Exh . V-2, email to facilities 7/10/2020; Exh. V-3, email to Warden 7/10/2020).

On July 8 all inmates in Fl were tested with PCR test for COVID-19. The results
were slow to come. On July 11 and 12, 17 women were found positive and were moved
to medical isolation. On July 13, two more were found positive/symptomatic, and
were moved to isolation. On July 14, 28 more women from Fl were found positive,
were moved to isolation, and 10 of their roommates were moved to a unit which
has not been tested, F3. On July 16, six more inmates were found positive in Fl
and were moved to isolation. On July 20, 13 COVID-negative inmates were moved
from F3 to Fl (the rest of F3 inmates, about 50 women, were positive). On July 22,
six more inmates from Fl tested positive with a rapid test, and were moved to

_ isolation. On August 27, after re-testing remaining inmates in Fl with a rapid
test, 16 tested positive and were moved to isolation. By the end of August, only
41 women remained COVID-negative out of 210 women at the camp, corresponding
to the infection rate of over 80%. Bogomolova described the July and August
events in emails to a friend, Exh. W1-W4.

The infection rate at the camp is among the highest in BOP, compared to other
facilities (Carswell 50%, Elkton FCI 55%, Butner Low 60%, Terminal Island 69%,

8
Case 8:14-cr-00217-VMC-TGW Document 464 Filed 09/14/20 Page 10 of 15 PagelD 10865

Lompoc FCI 76%, Segoville 82%, calculated for the data from 8/29/2020). BOP
website does not show the number of camp infections separately from Coleman-Low,
because the camp is under Low administration right now, but the majority of
infections listed under Coleman-Low are in fact at the camp.

The anomally high rate of infections at the camp, which exceeds over 9 times
the averagé infection rate in BOP (8.5%), shows that administration had already
failed to protect the vast majority of inmates from COVID-19 infection.

Phase 9 of BOP plan is focusing on reopening, with UNICOR being up to 80%
operations by September, and by 100% operations by October. BOP is also planning
to reopen visitation in October. There is no reason to believe that the remaining
uninfected inmates, and Bogomolova among them, will remain uninfected or be better
protected than the 80% of Coleman camp inmates who became infected while in BOP

care and under administration of FCC Coleman,

iv. Treatment of infected inmates and inmate death in Coleman camp.

 

Coleman administration disregarded medical isolation practices by BOP and CDC.
Thus, BOP Phase 6 of the plan states: "Those with COVID-19 symptoms or a
temperature over 100.4 degrees of Farnheight will be placed in isolation".

It did not happen for Saferia Johnson, who reported symptoms (shortness of breath)
on July 15. She was not moved into medical isolation until she tested positive

on July 19. According to CDC: "Facilities should make every possible effort to
place suspected and confirmed cases under medical isojation individually. Each
isolated individual should be assigned their own housing space and bathroom

where possible. Cohorting should only be practiced if there is no other available
option.” CDC confirms that "as soon as individual develops symptoms... they should

be immediately placed under medical isolation".
Case 8:14-cr-00217-VMC-TGW Document 464 Filed 09/14/20 Page 11 of 15 PagelD 10866

According to CDC, "if the number of confirmed cases exceeds the number of
individual isoaltion spaces available in the facility, be especially mindful of
cases who are at higher risk of severe illness from COVID-19. Ideally, they should
not be cohorted with other infected individuals. If cohorting is unavoidable...
Allocate more space for a higher-risk individual within a shared medical isolation
space. Persons with higher risk may include older adults and...persons...with serious
underlying medical conditions such as lung disease, heart disease and diabetes."

In Coleman Camp, the number of confirmed cases exceeded the number of few
individual isolation spaces as early as July 7. Prior to that, four individual
cells in Coleman Low were used for camp suspected cases. The camp was not ready to
medically isolate a large number of inmates, despite the Phase 6 of BOP plan which
instructed to identify “locations for quarantine and isolation of potentially
large number of inmates".

As a result, once multiple inmates in F4 developed symptoms or tested positive,
there was no place to medically isolate them, so instead they were kept in place.
The rest of the F4, i.e. the close contacts of infected inmates, instead of
being quarantined in place following the CDC guidelines, were moved and mixed
with inmates in Fl, further spreading the disease.

Once F4 became a medical isolation unit on July 7, no special precautions
were followed for high-risk individuals despite CDC guidelines, The newly—confirmed
cases from Fl were moved into F4 and placed in double-occupancy cubes. Implemen-
tation of social distancing in medical isolation, while recommended by CDC, was
completely disregarded.

Finally, the CDC guidelines specify that "Facilities should ensure that
incarcerated individuals receive medical evaluations and treatment at the first

sign of COVID-19 symptoms. If a facility is not able to provide such evaluation

10
Case 8:14-cr-00217-VMC-TGW Document 464 Filed 09/14/20 Page 12 of 15 PagelD 10867

and treatment, a plan should be in place to safely transfer the individual to
another facility or local hospital."

In spite of the fact that Saferia Johnson had risk factors for severe illness
from COVID-19, she spent over a week struggling to breathe before she was taken
to a hospital, where she was placed on a ventilator. Few days later she passed
away. https ://www.miamiherald.com/news/special-reports/florida-prison/article
244718922.htm1, "Woman Asked for Compassionate Release. The Prison Refused. She
Just Died of COVID-19", The tragic death of Saferia Johnson, a 36-y.o. mother
of two young children, who was not given a death sentence, shows that FCC Coleman
failed to protect her health, treat her for COVID-19, or save her life.

Coleman facility is a subject of ongoing DOJ OIG investigation. Stephanie
Coueignoux, Feds Inspect Coleman Prison Following Second Coronavirus Inmate Death,
https: //www.mynews13.com/f1/orlando/watchdog/2020/08/12/watchdog-coleman-federal-

prison-inspected—covid-19?cid=share email, article in Miami Herald Aug 12, 2020.

v. Current Situation in Coleman Camp

 

On August 10, several previously infected inmates (confirmed cases) started
working in camp food service, without being re-tested. See email to Food Services,
8/10/2020, email to Warden 8/10/2020, Exh. X-1; email to Health Services 8/11/2020,
Exhibit X-2; email to Medical Department, 8/14, Exhibit X-3.

Currently inmates who previously tested positive cook and serve food to Fl
COVID-negative inmates, who are still in quarantine, in violation of BOP Plan
Phase 6, which says that “institutions with active COVID-19 transmission should
satellite-feed all inmates in their units. Meals... should only be served. by
staff wearing proper PPE. When meals are being distributed, a distance of 6 feet
between inmates should be observed". In disregard of this instruction, inmates
who work in the kitchen pass food from hand to hand to quarantined inmates, and
food service officer does not always wear a mask.

ll
Case 8:14-cr-00217-VMC-TGW Document 464 Filed 09/14/20 Page 13 of 15 PagelD 10868

Allowing previously infected inmates to come in daily contact with quarantined
inmates is irresponsible, as the virus can remain in positive individuals up to
90 days. After expiration of the ongoing quarantine, the COVID-negative inmates
will be mixed with the "general population", all of whom were COVID-positive less
that a month ago. It seems like all inmates of Coleman camp will inevitably be
infected, as the camp reopens and starts receiving new inmates and resumes UNICOR.

Bogomolova was able to maintain her COVID-negative status thus far. She has

little hope that she will remain negative much longer. She is unsure what infection
will yesult in and she is fearing for her life. She believes that her Legionnaires'
disease, and the risk of COVID-19 infection was not part of her sentence, and
her current punishment exceeds the one originally imposed. She is asking for
sentence reduction to time served.

In her original motion, Bogomolova was asking, as alternative, for a smaller

sentence reduction of 4 years, not because she is entitled to it, like the government

stated in their response, but to allow BOP to protect her by considering her for
home confinement. Contrary to what the government states, Bogomolova never asked
the judge to order her placement to home confinement, this is the function of BOP.
The Attorney General's Directives "required BOP to identify the inmates most

at risk from COVID-19 and to consider the totality of circumstances for each
individual inmate in deciding whether home confinement is appropriate... These
Directives did not requre inmates to have served a specific length of their
sentences to be considered for home confinement...After the Attorney General |
issued its. Directives on March 26 and April 3, 2020, the BOP changed its pretocols
and instead required inmates to have served at least 50% of their sentences to

be eligible for home confinement." United States v. Reddy, 2020 U.S. Dist. LEXIS

82208, 13-cr-20358, E.D. Mich, MAy 11, 2020.

12
Case 8:14-cr-00217-VMC-TGW Document 464 Filed 09/14/20 Page 14 of 15 PagelD 10869

Because BOP substituted the medical criteria listed by the Attorney General
by the length-of-sentence criteria, it is using the additional risks posed by
COVID-19 as a punishment as it generally refuses even/to evaluate inmates for
medical vulnerabilities unless they reach 50% of the sentence. "BOP has directed
its wardens not to evaluate inmates for release under the Attorney General's
criteria unless they have served 50% of their sentence.". United States v. Pena,
2020 U.S. Dist. LEXIS 94127, 16-10236-MLW, D. Mass., May 29, 2020. However, it
is the function of the court and not BOP to define the severity of punishment.

Bogomolova asked her risk factors to be evaluated by BOP, email to Health
Services, 7/15/2020, Exh. Y-1. She never heard back.

Corrently BOP is subtracting good time from their 50% calculation, and
Bogomolova is at 44.9% of her statutory term as of 8/31/2020. Even a smaller
sentence reduction will allow her to be considered for home confinement by BOP.
while she is still COVID-negative, and may save her from infection and its
consequences. See Exhibit Z-1 for Sentence Computation Sheet.

"The impossibility of adequate social distancing...due to the very structure
of the facility - continues to pose a grave risk to vulnerable inmates' health...
Without social distancing measures, reliable containment of a highly contageous
disease is nearly impossible. This makes transfer to home confinement... (or
compassionate release,.) the only viable measure by which the safety of highly
vulnerable inmates can be reasonably assured", Martinez—Brooks v. Easter, 2020
U.S. Dist. LEXIS 83300) 3:20-cv—00569(MPS), D. Conn., May 12, 2020.

Bogomolova is asking the court to consider the unique pandemic at Coleman
camp, her unique vulnerability due to Legionnaires' disease and the relevant
case of Huarte, and grant her sentence reduction, to protect her health and life.

Respectfully submitted,
a Baptucloe—

Anastassia Bogomolova 60833018

13
Case 8:14-cr-00217-VMC-TGW Document 464 Filed 09/14/20 Page 15 of 15 PagelD 10870

CERTIFICATE OF SERVICE PURSUANT TO 28 U.S.C. SECTION 1746

I certify in good faith that today, SepTember GY, 2020 » [ am mailing by

first class mail the foregoing document, by placing it in a sealed envelope,

 

bearing sufficient postage for delivery by United States Postal Service, and
giving it to the prison officer per lockdown mail collection procedures. at

FCC Coleman, Camp, to be mailed to the following recopients:

Clerk of Court

United States Courthouse
801 North Florida Avenue
Tampa, FL 33602, USA

The movant further requests that a copy of this pleading be forwarded to all
interested parties via the CM/ECF System, as the movant is detained and has no

access to electronic filing system or a copier due to COVID-19 lockdown.

» Beypeewolooe

—

Anastassia Bogomolova 60833-018
SEpremgber G , 2020

Federal Correctional Complex - Camp,
Unit F-1, PO Box 1027,

Coleman FL 33521, USA

Litigation is deemed filed at the time it was delivered to prison authorities.
Houston v. Lack, 487 US 288, 101 L Ed 2d 245, 108 S Ct 2379 (1988)

"A remedy for unsafe conditions need not await a tragic event."

Thakker v. Doll, 2020 U.S. Dist. LEXIS 59459 at 7, 1:20-cv—0480,
M.D. Pa, March 31, 2020.

14
